 

Exhibit 10.5

 

Supplemental Executive Retirement Plan

For Jeffrey S. Bowen

 

This Supplemental Executive Retirement Plan (the “Plan”) for Jeffrey S. Bowen
(the “Plan”) is effective as of the date employment commences with Dana Holding
Corporation (the “Company”) (the “Effective Date”), in order to provide Jeffrey
S. Bowen (the “Participant” or “Executive”) with certain additional,
non-qualified retirement benefits. The provisions of this Plan shall apply only
to the Participant.

 

ARTICLE I

DEFINITIONS

 

“Cause” means:

 

A.Any act or omission constituting a material breach by the Executive of any
terms and conditions of his employment that has not been cured within thirty
(30) days after written notice to the Executive describing the breach and the
nature of the conduct necessary to cure the breach;

 

B.The willful failure by the Executive to perform his duties hereunder (other
than any such failure resulting from the Executive’s Disability), after demand
for performance is delivered by Company that identifies in reasonable detail the
manner in which Company believes the Executive has not performed his duties, if,
within 30 calendar days of such demand, the Executive fails to cure any such
failure capable of being cured;

 

C.Any intentional act or misconduct materially injurious to Company or any
Subsidiary, financial or otherwise, or any act of misappropriation, fraud
including with respect to Company’s accounting and financial statements,
embezzlement or conversion by the Executive of Company’s or any of its
Subsidiary’s property;

 

D.The conviction (or plea of no contest) of the Executive for any felony
including any felony involving fraud, moral turpitude, embezzlement or theft;

 

E.The commission of any violation of any antifraud provision of federal or state
securities laws; or

 

F.Alcohol or prescription or other drug abuse substantially affecting work
performance.

 

 

 

 

“Code” means the Internal Revenue code of 1986, as from time to time amended.

 

“Committee” means the Executive Vice President and Chief Financial Officer, the
Senior Vice President, General Counsel and Secretary, and the Vice President,
Global Compensation and Benefits of the Company. If any of the Committee members
would have a personal interest in the discharge of the duties of the Committee,
that individual must recuse himself or herself from the decisions of the
Committee.

 

“Company” means Dana Holding Corporation, a Delaware Corporation.

 

“Disability” or “Disabled” will mean the Executive’s incapacity due to physical
or mental illness to substantially perform his duties and the essential
functions of his position, with or without reasonable accommodation, on a
full-time basis for six months as determined by the Board in its reasonable
discretion, and within 30 days after a notice of termination is thereafter given
by the Company, the Executive will not have returned to the full-time
performance of the Executive’s duties; provided, however, if the Executive
disputes a determination to terminate his employment because of Disability, the
question of the Executive’s disability will be subject to the certification of a
qualified medical doctor selected by the Company and the Executive. The costs of
such qualified medical doctor will be paid for by the Company.

 

“Good Reason” means (i) a reduction in the Executive’s Base Salary or benefits
(other than reductions applied similarly to all of the Company’s senior
executives); (ii) failure to pay or provide any of the compensation set forth in
this Agreement (except for reductions applied similarly to all of the Company’s
senior executives); (iii) a material adverse change by the Company in the
Executive’s title, position, authority or reporting relationships within the
Company (and which shall not include any additional duties assigned to the
Executive based on his past experience and background); and (iv) a failure by
the Company to comply with any material provision of this Agreement, which
failure is not cured (if capable of cure) within 30 days (or in any event after
45 days if not capable of cure within 30 days) after written notice of such
non-compliance by the Executive.

 

“Normal Retirement Date” means the second anniversary date of employment which
is September 20, 2013. Notwithstanding the preceding sentence, the definition of
Normal Retirement Date as expressed under this Plan will not apply to any other
Company-sponsored retirement or compensation plan or program, including but not
limited to, the Dana Holding Corporation Omnibus Incentive Plan unless expressly
provided otherwise,.

 

 

 

 

“Normal Retirement Benefit” means the lump sum benefit payable to the
Participant as set forth in Section 2.1 of the Plan upon attainment of the
Normal Retirement Date.

 

“Participant” means Jeffrey S. Bowen.

 

“Plan” means the Supplemental Executive Retirement Plan for Jeffrey Bowen set
forth herein.

 

“Dana Retirement Savings Plan” means the Company-sponsored 401(k) defined
contribution plan.

 

“Termination Date” means the date on which the Participant ceases to be employed
by the Company for any reason, including, but not limited to, by reason of his
death, disability or his election to retire or voluntarily resign.

 

 

 

 

ARTICLE II

BENEFITS

 

2.1       Normal Retirement Benefit. If employment continues to at least the
Participant's Normal Retirement Date, the Company shall be obligated to pay the
Participant upon the Participant’s Termination Date the Participant’s Normal
Retirement Benefit in a single lump sum payment. The Participant’s Normal
Retirement Benefit shall equal the accumulated balance in a notional defined
contribution account (the “SERP account”). Effective September 20, 2011, the
Company shall credit the SERP account with one million, one hundred thousand
dollars ($1,100,000). The SERP account shall accrue Earnings Credits as provided
under Section 2.2.

 

The Company shall, on an annual basis, provide the Participant with a statement
which shows the balance accrued in the SERP, including the amounts described in
Sections 2.2 and 2.8, below.

 

2.2       Earnings Credit. On the first day of each calendar year an earnings
credit shall be added to the SERP account. Such earnings credit shall equal five
percent (5%) per annum of the balance in the SERP account as of the end of the
preceding calendar year. In determining the SERP account during the calendar
year (the “Determination Date”), the Earnings Credit shall be calculated from
the beginning of the calendar year to the end of the month preceding the
Determination Date using 5% prorated on a monthly basis using simple interest.

 

2.3       Vesting Conditions. Except as expressly provided in Section 2.4 below,
the Normal Retirement Benefit shall be forfeited if the Participant’s
Termination Date occurs before the date the Participant attains Normal
Retirement Date (the “Vesting Date”).

 

2.4       Involuntary Termination; Disability; Death; Resignation for Good
Reason. If, prior to his Normal Retirement Date, the Participant’s employment
with the Company terminates as a result of the Participant's: (a) death or
Disability; (b) involuntary termination by the Company for a reason other than
Cause; or (c) resignation for Good Reason, the SERP account to which the
Participant is entitled under this Agreement shall immediately vest and the
Company shall credit the SERP account in the manner specified in section 2.1
with respect to any Earnings Credit earned in the year of termination.. Any
benefit payable pursuant to this Section 2.4 shall be paid in cash in a single
lump sum.

 

 

 

 

2.5       Termination. For purposes of this Plan, no payment that would
otherwise be made and no benefit that would otherwise be provided upon a
termination of employment will be made or provided unless and until such
termination of employment is also a “Separation from Service” (as determined in
accordance with Section 409A of the Code).

 

2.6       Beneficiary. In the event of the Participant’s death, the
Participant’s beneficiary under the Dana Retirement Savings Plan shall be
entitled to receive any benefits that otherwise would have been payable to the
Participant hereunder. In the event the Participant has not designated a
beneficiary under the Dana Retirement Savings Plan, the Participant's estate
shall be entitled to receive any benefits that otherwise would have been payable
to the Participant hereunder.

 

2.7       Section 409A Delay. Notwithstanding any provisions of Section 2 to the
contrary, if the Participant is a “specified employee” (within the meaning of
Section 409A and determined pursuant to procedures adopted by the Company) at
the time of his Separation from Service and if any portion of the payments or
benefits to be received by the Participant under Section 2 upon his separation
of service with the Company would be considered deferred compensation under
Section 409A, then the following provisions will apply to the relevant portion:

 

A.Each portion of such payments and benefits that would otherwise be payable
pursuant to Section 2 during the six-month period immediately following the
Participant’s Separation of Service (the “Delayed Period”) will instead be paid
or made available on the earlier of (i) the first business day of the seventh
month following the date the Participant incurs a Separation of Service; and
(ii) the Participant’s death (the applicable date, the “Permissible Payment
Date”);

 

B.Payments delayed under Section 2.7 as a result of the application of Section
409A will not accrue interest. In no event will the reimbursements or in-kind
benefits to be provided by the Company in one taxable year affect the amount of
reimbursements or in-kind benefits to be provided in any other taxable year, nor
will the Participant’s right to reimbursement or in-kind benefits be subject to
liquidation or exchange for another benefit; and

 

C.Each payment under this Plan will be considered a “separate payment” and not
of a series of payments for purposes of Section 409A.

 

2.8       The Dana Supplemental Executive Retirement Plan (the “Dana SERP”)
Entitlement. In addition to the benefits otherwise provided under this Plan,
each year, the Participant will receive a credit in a separate account under
this Plan that corresponds in timing, vesting, benefits calculation and
distribution to the rights and responsibilities applicable to participants
generally under the Dana SERP. To the extent necessary to interpret the
Participant’s Dana SERP entitlement and the obligations set forth herein, the
written terms and definitions contained in the Dana SERP are hereby incorporated
by reference herein. However, this Plan explicitly does not amend or otherwise
alter the Dana SERP in any respect. To the extent that this Plan sets forth
benefit obligations to the Participant that are different from those set forth
in the Dana SERP, such differing obligations shall relate only to Participant
and shall have no applicability with respect to any other participant under the
Dana SERP.

 

 

 

 

ARTICLE III

PLAN ADMINISTRATION

 

3.1       Administration of Plan. The Committee shall have the sole
responsibility for the administration of the Plan.

 

3.2       Claims Procedure. The Committee shall make all determinations as to
any claim by the Participant or Beneficiary to a benefit under this Plan. Any
denial by the Committee of a claim for benefits under the Plan by Participant
shall be stated in writing by the Committee and shall set forth the specific
reasons for the denial. In addition, the Committee shall afford a reasonable
opportunity to any Participant whose claim for benefits has been denied for a
review of the decision denying the claim.

 

3.3       Powers and Duties of the Committee. The Committee shall have such
duties and powers as may be necessary to discharge its duties hereunder,
including, but not by way of limitation, the following:

 

(a)to construe and interpret the Plan, to resolve ambiguities, inconsistencies,
and omissions and determine the amount, manner and time of payment of any
benefits hereunder.

 

(b)to prescribe procedures to be followed by Participant in filing elections or
revocations thereof;

 

(c)to prepare and distribute, in such manner as the Committee determines to be
appropriate, information explaining the Plan, including an annual statement of
account to Participant;

 

(d)to receive for the Company and from Participant such information as shall be
necessary for the proper administration of the Plan;

 

(e)to furnish the Company, upon request, such reports with respect to the
administration of the Plan as are reasonable and appropriate;

 

(f)to appoint individuals to assist in the administration of the Plan and any
other agents it deems advisable, including actuaries and legal counsel; and

 

 

 

 

(g)to create subcommittees and appoint agents, and to delegate such of its
rights, powers and discretions to such subcommittees or agents as it deems
desirable.

 

3.4       Rules and Decisions. The Committee may adopt such rules as it deems
necessary, desirable or appropriate for the proper administration of the Plan.
When making a determination or calculation, the Committee shall be entitled to
rely upon information furnished by a Participant or the Company.

 

3.5       Indemnification of Committee. To the extent permitted by law, the
Committee and any person to whom it may delegate any duty or power in connection
with administering the Plan, the Company, and the officers and trustees thereof,
shall be entitled to rely conclusively upon, and shall be fully protected in any
action taken or suffered by them in good faith in reliance upon, any actuary,
trustee, counsel, accountant, other specialist, or other person selected by the
Committee, or in reliance upon any tables, valuations, certificates, opinions or
reports that may be furnished by any of them. Further, to the extent permitted
by law, no member of the Committee, nor the Company, nor the officers or
trustees thereof, shall be liable for any neglect, omission or wrongdoing,
except for his, her or its own individual misconduct. To the extent permitted by
law, any present or former member of the Committee shall be indemnified by the
Company and its successors against any and all liabilities arising; by reason of
any act or failure to act made in good faith pursuant to the provisions of the
Plan, including expenses reasonably incurred in the defense of any claim
relating thereto.

 

 

 

 

ARTICLE IV

MISCELLANEOUS

 

4.1       Withholding of Taxes. The Company may deduct or withhold from any
payments to be made under the Plan any Federal, state, local income or
employment taxes as required under applicable laws to be withheld (including
under Code Section 409A), or may instead require the Participant or Beneficiary,
as the case may be, to pay any such amount, or the balance of any such amount.

 

4.2      FICA Taxes, Payment of Tax Obligation, and Account Reduction

 

(a)     Calculation of FICA Taxes. For each Plan Year in which the Participant’s
Account (or portion of the Account) vests pursuant to Section 6.2, the Company
shall calculate the applicable FICA taxes that are due and shall pay such FICA
taxes to the applicable tax authorities as provided by Treasury Regulation
Section 31.3121(v)(2)-1. The amount of the applicable FICA taxes that are the
responsibility of the Participant pursuant to Code Section 3101 shall be paid by
the Participant as provided in Subsections (b) or (c).

 

(b)    Payment of Tax Obligation. The Company is authorized to deduct or
withhold, or require a Participant to remit to the Company, an amount sufficient
to satisfy federal, state, and local taxes (including the Participant’s FICA
obligation) required by law to be withheld with respect to any vesting or other
taxable event arising as a result of the Plan.

 

(c)    Reduction in Account Balance. As an alternative method and at the
discretion of the Company, effective as of each Allocation Date in a Plan Year
for which FICA taxes are paid for a Participant pursuant to Subsection (a), the
Company is also authorized to withhold such taxes from the Participant’s Account
and reduce the Participant’s Account balance by the following amount:

 

(1)        The amount of the applicable FICA taxes calculated by the Company
that are the responsibility of the Participant pursuant to Code Section 3101
(the “FICA Amount”), plus

 

(2)        The amount of Federal, state and local income taxes that are due on
the distribution of the FICA Amount from the Participant’s Account, which net of
its own Federal, state and local income taxes, is sufficient to enable the
Company to pay the full FICA Amount from the Participant’s Account to the
applicable tax authorities.

 

 

 

 

The amount calculated pursuant to this Subsection shall be final and binding on
the Participant and shall reduce the Participant’s Account effective as of each
applicable Allocation Date for which a FICA Amount is payable.

 

4.3       No Contract of Employment. Nothing contained herein shall be construed
as a contract of employment between the Company and Participant, or as giving a
right to Participant to be continued as an executive or employee of the Company,
or as a limitation of the right of the Company to discharge Participant at any
time with or without Cause.

 

4.4       Addresses. Each person entitled to benefits hereunder shall file with
the Committee from time to time in writing his or her complete mailing address
and each change of mailing address. Any check representing payment hereunder,
and any communication, addressed to Participant or to any other person at his or
her last address so filed (or if no such address has been filed, then at his or
her last address indicated on the records of the Company) shall be deemed to
have been received by such person for all purposes of the Plan, and neither the
Company nor any other person shall be obligated to search for or ascertain the
location of any such person to whom such communication was sent.

 

4.5       Expenses. All expenses that shall arise in connection with the
administration of the Plan, including but not limited to compensation and other
expenses and charges of any actuary, trustee, counsel, accountant, specialist,
or other person who shall be employed by the Committee in connection with the
administration thereof, shall be paid by the Company.

 

4.6       Anti-Alienation. Except as may otherwise be provided by law, no
distribution or payment under the Plan to any Participant or beneficiary shall
be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance or charge, whether voluntary or involuntary, and
any attempt to anticipate, alienate, sell, transfer, assign, pledge, encumber or
charge the same shall be void; nor shall any such distribution or payment be in
any way liable for or subject to the debts, contracts, liabilities, engagements
or torts of any person entitled to such distribution or payment.

 

 

 

 

4.7       Unfunded Plan. The benefits payable under the Plan shall be paid from
the general assets of the Company. Participant and his beneficiary shall not
have any interest in any specific assets of the Company by reason of the
establishment and maintenance of the Plan, and such persons shall have only the
status of unsecured creditors of the Company with respect to any benefits that
become payable under the Plan. The Company may, in its discretion, purchase
insurance contracts or establish a trust to assist it in satisfying its
obligations to provide benefits under the Plan; provided, however, that (i) any
such insurance contracts and the assets of any such trust shall remain subject
to the claims of the Company's general creditors in the event of the Company's
insolvency, (ii) the Company or such trust shall be the sole owner of any such
insurance contracts, and (iii) no Participant or any other person who may become
entitled to benefits hereunder shall have any interest in any such insurance
contract.

 

4.8       Compliance with Code Section 409A. It is intended that any amounts
payable under this Plan and the Company’s and the Participant’s exercise of
authority or discretion hereunder will comply with the provisions of Section
409A of the Code and the treasury regulations relating thereto so as not to
subject the Participant to the payment of the additional tax, interest and any
tax penalty which may be imposed under Code Section 409A. Reference to Section
409A of the Code is to Section 409A of the Internal Revenue Code of 1986, as
amended, and will also include any proposed, temporary or final regulations, or
any other guidance, promulgated with respect to such Section by the U.S.
Department of Treasury or the Internal Revenue Service. Notwithstanding the
foregoing, no particular tax result for the Participant with respect to any
income recognized by the Participant in connection with the Plan is guaranteed,
and the Participant will be responsible for any taxes, penalties and interest
imposed on him under or as a result of Section 409A of the Code in connection
with the Plan.

 

4.9       Incompetency. If the Committee determines that any person entitled to
payments under the Plan is an infant or incompetent by reason of physical or
mental disability, it may cause all payments thereafter becoming due to such
person to be made to any other person for his or her benefit, without the
responsibility to follow the application of amounts so paid. Payments made
pursuant to this provision shall completely discharge the Plan and the Committee
from any further liability or responsibility therefor.

 

4.10     Benefits Not Compensation. Any benefits provided under the Plan shall
not be deemed salary or other compensation to the Participant for the purpose of
computing any benefits to which the Participant may be entitled under any
pension plan or other employee benefit plan maintained by the Company.

 

 

 

 

4.11     Amendment or Termination of Plan. The Company may not amend or
terminate this Plan without the written consent of Participant or, after
Participant’s Death or Disability, any beneficiary.

 

4.12     Ohio Law to Govern. This Plan shall be construed and regulated and its
validity and effect and the rights hereunder of all parties interested shall at
all times be determined and this Plan shall be administered, in accordance with
the laws of the State of Ohio.

 

4.13     Successors and Assigns. This Plan shall be binding upon and shall inure
to the benefit of the Participant and his heirs, executors, administrators and
beneficiaries, and shall be binding upon and inure to the benefit of the Company
(and its parent, if any, and affiliates) and its successors and assigns.

 

4.14     Entire Agreement. This Plan constitutes the final, complete and
exclusive agreement between Participant and the Company with respect to the
subject matter hereof and hereby replaces and supersedes all prior agreements,
offers or promises whether oral or written with respect thereto. In the event of
any inconsistency between this Agreement and any other agreement which binds or
benefits the Executive and the Company, this Agreement shall govern and control.

    

DANA HOLDING CORPORATION         By: /s/ Roger J. Wood   Name: Roger J. Wood  

 

ACCEPTED AND AGREED: /s/ Jeffrey S. Bowen     Jeffrey S. Bowen           Title:
Chief Administrative Officer  

 

 

 

